Exhibit 10.101

 

SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT

            This Second Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of May 4, 2011, between CONSOLIDATED CAPITAL
INSTITUTIONAL PROPERTIES/3, LP (“Seller”) and THE EZRALOW COMPANY, LLC
(“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of March 21, 2011 with respect to the sale of certain
property described therein, as amended by that certain First Amendment to
Purchase and Sale Contract, dated April 22, 2011 (collectively, the “Contract”);
and

            WHEREAS, Seller and Purchaser desire to amend the Contract on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Closing Date Adjournment Right.  Provided that Purchaser is not in
default under the terms of this Contract, Purchaser shall have the one-time
right, by delivering written notice to Seller not later than May 16, 2011, to
extend the Closing Date to June 28, 2011(the “Adjournment Right”).  If Purchaser
shall exercise the Adjournment Right, then, in consideration for Seller’s
willingness to adjourn the Closing Date, the Purchase Price for the Property
shall be increased by $25,000.00 to an amount equal to $25,125,000.

3.      Miscellaneous.  This Amendment (a)  supersedes all prior oral or written
communications and agreement between or among the parties with respect to the
subject matter hereof, and (b) may be executed in counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute a single instrument and may be delivered by facsimile transmission,
and any such facsimile transmitted Amendment shall have the same force and
effect, and be as binding, as if original signatures had been delivered.  As
modified hereby, all the terms of the Contract are hereby ratified and confirmed
and shall continue in full force and effect.

[Signature Page Follows]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership

 

By:  CONCAP EQUITIES, INC., Delaware corporation, its general partner

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

 

Purchaser:

 

THE EZRALOW COMPANY, LLC,

A Delaware limited liability company

 

By: /s/Gary E. Freedman

Name:  Gary E. Freedman

Title:  Executive Vice President

 